

115 HR 3192 : CHIP Mental Health Parity Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 3192IN THE SENATE OF THE UNITED STATESJune 20, 2018Received; read twice and referred to the Committee on FinanceAN ACTTo amend title XXI of the Social Security Act to ensure access to mental health services for
			 children under the Children’s Health Insurance Program, and for other
 purposes.1.Short titleThis Act may be cited as the CHIP Mental Health Parity Act.2.Ensuring access to mental health and substance use disorder services for children and pregnant women under the Children’s Health Insurance Program(a)In generalSection 2103(c)(1) of the Social Security Act (42 U.S.C. 1397cc(c)(1)) is amended by adding at the end the following new subparagraph:(E)Mental health and substance use disorder services (as defined in paragraph (5))..(b)Mental health and substance use disorder services(1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended—(A)by redesignating paragraphs (5), (6), (7), and (8) as paragraphs (6), (7), (8), and (9), respectively; and(B)by inserting after paragraph (4) the following new paragraph:(5)Mental health and substance use disorder servicesRegardless of the type of coverage elected by a State under subsection (a), child health assistance provided under such coverage for targeted low-income children and, in the case that the State elects to provide pregnancy-related assistance under such coverage pursuant to section 2112, such pregnancy-related assistance for targeted low-income women (as defined in section 2112(d)) shall—(A)include coverage of mental health services (including behavioral health treatment) necessary to prevent, diagnose, and treat a broad range of mental health symptoms and disorders, including substance use disorders; and(B)be delivered in a culturally and linguistically appropriate manner..(2)Conforming amendments(A)Section 2103(a) of the Social Security Act (42 U.S.C. 1397cc(a)) is amended, in the matter before paragraph (1), by striking paragraphs (5), (6), and (7) and inserting paragraphs (5), (6), (7), and (8).(B)Section 2110(a) of the Social Security Act (42 U.S.C. 1397jj(a)) is amended—(i)in paragraph (18), by striking substance abuse each place it appears and inserting substance use; and(ii)in paragraph (19), by striking substance abuse and inserting substance use.(C)Section 2110(b)(5)(A)(i) of the Social Security Act (42 U.S.C. 1397jj(b)(5)(A)(i)) is amended by striking subsection (c)(5) and inserting subsection (c)(6).(c)Assuring access to careSection 2102(a)(7)(B) of the Social Security Act (42 U.S.C. 1397bb(c)(2)) is amended by striking section 2103(c)(5) and inserting paragraphs (5) and (6) of section 2103(c).(d)Mental health services paritySubparagraph (A) of paragraph (7) of section 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) (as redesignated by subsection (b)(1)) is amended to read as follows:(A)In generalA State child health plan shall ensure that the financial requirements and treatment limitations applicable to mental health and substance use disorder services (as described in paragraph (5)) provided under such plan comply with the requirements of section 2726(a) of the Public Health Service Act in the same manner as such requirements or limitations apply to a group health plan under such section..(e)Effective date(1)In generalSubject to paragraph (2), the amendments made by this section shall take effect with respect to child health assistance provided on or after the date that is 1 year after the date of the enactment of this Act.(2)Exception for State legislationIn the case of a State child health plan under title XXI of the Social Security Act (or a waiver of such plan), which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan (or waiver) to meet any requirement imposed by the amendments made by this section, the respective plan (or waiver) shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk.